          Case 2:18-cr-00356-APG-DJA Document 94 Filed 05/11/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:18-cr-00356-APG-DJA

 4          Plaintiff                                   Order Rescheduling Revocation Hearing
                                                         and Sentencing Hearing and Unsealing
 5 v.                                                                   Filings

 6 ALBERT RAUL FRANCO,                                                 [ECF No. 93]

 7          Defendant

 8         The parties have stipulated to move the sentencing hearing for defendant Albert Franco.

 9 ECF No. 93. I previously entered an order and a summons for Mr. Franco to appear for a

10 revocation hearing based upon allegations by the Probation Office. ECF Nos. 86, 87, 88. I set

11 the revocation hearing for the same time as the sentencing hearing.

12         I will grant the parties’ stipulation and move the sentencing hearing out at least 45 days

13 as requested by the parties because Mr. Franco’s counsel needs additional time to prepare. ECF

14 No. 93 at 2. But I will not move the revocation hearing out that far.

15         I THEREFORE ORDER the clerk to unseal the Petition (ECF No. 86), my prior order

16 (ECF No. 87), and the Summons (ECF No. 88).

17         I FURTHER ORDER that the parties stipulation (ECF No. 93) is granted. The

18 sentencing hearing currently scheduled for May 13, 2020 at 2:30 p.m. is vacated and continued

19 to July 1, 2020 at the hour of 2:00 pm.

20         I FURTHER ORDER that the hearing on the Petition (ECF No. 86) currently scheduled

21 for May 13, 2020 at 2:30 p.m. is vacated and continued to May 20, 2020, 3:00 pm. The hearing

22 will be conducted in-person in Las Vegas Courtroom 6C.

23
          Case 2:18-cr-00356-APG-DJA Document 94 Filed 05/11/20 Page 2 of 2



 1         I FURTHER ORDER Probation Officer Zach Bowen to immediately email to Franco’s

 2 counsel copies of the Petition (ECF No. 86), my prior order (ECF No. 87), the Summons (ECF

 3 No. 88), and this order.

 4         DATED this 11th day of May, 2020.

 5

 6
                                                     ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                2
